Opinion filed June 16, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00132-CV
                                         __________

                          JOANNE PAULK, D.O., Appellant

                                                V.

        REGIE BARR, INDIVIDUALLY AND AS REPRESENTATIVE
           OF THE ESTATE OF GLENDA BARR, DECEASED,
         AND CINDY BARR CREAGER, INDIVIDUALLY, Appellees


                              On Appeal from the 91st District Court

                                     Eastland County, Texas

                               Trial Court Cause No. CV-1042047


                              MEMORANDUM OPINION

       The parties have filed in this court a Joint Motion to Dismiss with Prejudice. In the
motion, the parties state, “Appellant no longer wishes to continue her case against Appellees
Regie Barr, Individually and as Representative of the Estate of Glenda Barr, Deceased, and
Cindy Barr Creager, Individually.” Therefore, in accordance with the parties’ joint request, we
dismiss the appeal. See TEX. R. APP. P. 42.1.
         The motion is granted, and the appeal is dismissed.


                                                                                  PER CURIAM


June 16, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                  2